Fourth Court of Appeals
                                San Antonio, Texas
                                       May 12, 2016

                                   No. 04-15-00773-CV

                            AECOM USA, INC. and TCB, Inc.,
                                    Appellants

                                             v.

Jose Maria MATA Individually and as next friend of Monica Gabriel Mata and on behalf of the
 Estate of Martha Alicia Jimenez-Mata, Juan Gil Mata Individually and as next friend of Juan
            Gilardo Mata, Gilberto Mata, Jose M. Mata Jimenez and Saira Moreno,
                                          Appellees

               From the 293rd Judicial District Court, Maverick County, Texas
                            Trial Court No. 14-09-30070-MCV
                       Honorable Cynthia L. Muniz, Judge Presiding


                                      ORDER
    The appellee’s unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to May 30, 2016.


                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court